DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 06/27/2022 is acknowledged.
Claims 23-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 & 11-12 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuon (U.S PG Pub 20200203672A1) and Nakabo (U.S PG Pub 20190332043A1).
Regarding claim 1, Kuon has disclosed an apparatus for manufacturing a display device/panel (Abstract) and has discloses an apparatus for bonding a display panel to a cover window (Abstract). Kuon discloses a panel mount (i.e. jig or holder for receiving a display panel or the like) and discloses corner portion that are bent (Figures 1-3 & 7-13). Kuon also discloses a pressing module including a pressing pad (551, 151) and pressing bracket (553 & 555, 153 & 155) ((i.e. support for pad) that press the corner portions of the display panel (Figures 9-17b) [0166-0180]. Kuon also discloses that the pad is made from silicon [0149] and that the support block/bracket is made from metal [0123]. Kuon has further disclosed a first and second pressing bracket (i.e. support) ([0146-0148]; [0119-0123]). Kuon also discloses the pressing pad having a quadrangle shape i.e. rectangular shape (figures 7, 8a & 8b). 
In the event the applicant disagrees with the explanation as pertaining to the pad and support block, further guidance is provided by Nakabo.
Nakabo is also drawn to the art of a fixing device (Abstract), and discloses a pressure pad made of silicone rubber and a square bracket that supports the pressure pad made of metal [0069-0070].
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Kuon with the pressure pad being supported by the square bracket, as disclosed by Nakabo, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinarily skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claims 2-4, and 20-22, see claim 1 rejection above, and see figures 9-17b & 7-8 of Kuon with corresponding description.

Regarding claims 11-12, Kuon has also disclosed these limitations. Kuon has further disclosed bracket portions 130 & 131 (Figures 5-6c), which are two separate portions with a hole in between through which the pressing pad moves. These portions 130 & 131 are connected indirectly to part 150 & 170, and thus are connected to the supporting pad 153 (interpreted as the bracket), and thus can be interpreted in this instance as a first and second bracket portion. Further, in an alternative interpretation, Kuon has disclosed a first and second bracket with a fixing member between the two brackets. Kuon discloses elements 153, 156 & 553, 556, which are interpreted as the first and second brackets, and discloses elements 156 & 556 connecting the first and second brackets (Figures 5-6c & 9-17b). Further, given the construction, it is implied that the first and second brackets (155, 153 & 555, 553) both have fixing holes through which the fixing member extends (Figures 5-6c & 9-17b).

Claim(s) 10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuon (U.S PG Pub 20200203672A1) and Nakabo (U.S PG Pub 20190332043A1) and Sasaki (U.S PG Pub 20110229223A1).
Regarding claims 10 & 13-19, Kuon has further disclosed bracket portions 130 & 131 (Figures 5-6c), which are two separate portions with a hole in between through which the pressing pad moves. These portions 130 & 131 are connected indirectly to part 150 & 170, and thus are connected to the supporting pad 153 (interpreted as the bracket), and thus can be interpreted in this instance as a first and second bracket portion. In an alternative interpretation, Kuon has also disclosed a first and second bracket with the pressing pad construction therebetween. Kuon discloses elements 153, 156 & 553, 556, which are interpreted as the first and second brackets (Figures 5-6c & 9-17b). Kuon has also discloses a fixing portion (156 & 556) and a pressing portion (151 & 551) for the pressing pad, with the fixing portion fixed at the pressing bracket. Further, given the way it is constructed, it is implied that the first and second brackets (155, 153 & 555, 553) both have holes through which the fixing portion extends i.e. first and second brackets between which the pressing pad construction is contained (Figures 5-6c & 9-17b). Kuon also discloses a supporter (557) of the second bracket extending along a lower surface  of the pressing portion 551 (Figures 9-17b). 
In the event the applicant disagrees with the above explanation, it is further disclosed by Sasaki to have a first and second bracket with holes through both brackets and part of a pressure applying contraption therebetween.
Sasaki is drawn to the art of a fixing device (title) and a fixing device that has a pair of brackets that support roller end portion therebetween (Abstract). Sasaki discloses a first (31) and second bracket (35) with through holes (i.e. air passageways) with the brackets facing each other, and the pressing portion (in this case rollers #10 & #20) therebetween (Figure 1). Sasaki has further disclosed the brackets having a body and a protrusion and a recess open towards to center of the body and further a space (i.e. through holes 32) (see annotated figure 1 below). Sasaki has also disclosed a side surface for the second bracket the fixing portion of the pressing part between the protrusion of the first bracket and the side surface of the second bracket (see annotated figure 1 below). Sasaki has also disclosed the pressing portion of the pressing part extending along a lower surface of the protrusion portion of the fist bracket away from the center of the body (see [0019-0028]).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Kuon and Nakabo, with the features of the first and second brackets as disclosed by Sasaki, to arrive at the instant invention, in order to have a fixing device that can be assembled easily and that can be assembled into a small size [0008].

    PNG
    media_image1.png
    709
    933
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record discloses a first pressing pad and a second pressing pad and a third pressing pad and a fourth pressing pad in relation to the instant limitations of claim 5. Claims 6-9 depend directly or indirectly from claim 5 and thus are also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712